                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

LEAVANT BUSINESS SOLUTIONS                           )
CORP.,                                               )
                    Plaintiff,                       )
                                                     )
v.                                                   )       Case No. 19-cv-2786-SAC-TJJ
                                                     )
GOLD BASTION BANK, et al.,                           )
                                                     )
                               Defendants.           )

                  NOTICE AND ORDER TO PLAINTIFF TO SHOW CAUSE

          To Plaintiff Levant Business Solutions Corp.:

          On December 31, 2019, Plaintiff Levant Business Solutions Corp. filed a Complaint

naming as Defendants Gold Bastion Bank, Gold Bastion Bancorp and Capital Trust, Mintswitch

Collaborative Incorporated, and Mintswitch, LLC.1 The Complaint fails to allege facts sufficient

for the Court to determine whether diversity of citizenship exists, as 28 U.S.C. § 1332 requires.

In paragraph 9 of the Complaint, Plaintiff alleges Defendant Mintswitch, LLC “is a limited

liability company formed under the laws of the State of Kansas, having its principal place of

business at 11184 Antioch, Suite 516, Overland Park, KS.”2 The Complaint also alleges Plaintiff

is “a corporation incorporated and existing under the laws of South Carolina and maintains its

principal place of business at 27 Turner Street, Yonkers, NY 10704.”3




1
    ECF No. 1.
2
    Id. ¶9.

3
    Id. ¶4.
         For diversity jurisdiction purposes, a person is a citizen of the state where she resides.4

The citizenship of a business entity is determined by its organizational structure. If the business

is a corporation, it is a citizen of the state where it is incorporated and the state where its

principal place of business is located.5 If the business is a limited liability company, its

citizenship is determined by the citizenship of each member of the LLC.6 Here, the Complaint

identifies Defendant Mintswitch, LLC’s organizational structure as a limited liability company.

But Plaintiff does not allege the citizenship of any of the members of Mintswitch, LLC. The

allegations thus fail to establish Defendant Mintswitch, LLC’s citizenship for diversity

jurisdiction purposes.

         Plaintiff bears the burden to establish that federal court jurisdiction is proper.7 In

addition, the Court has an independent obligation to satisfy itself that subject matter jurisdiction

is proper,8 and, “without jurisdiction, must dismiss the case.”9 The Court cannot determine the

citizenship of Defendant Mintswitch, LLC from the information Plaintiff has provided in the

Complaint. Consequently, the Court cannot conclude that Plaintiff and all Defendants are diverse

for purposes of subject matter jurisdiction. The Court thus directs Plaintiff to show cause in



4
    Smith v. Cummings, 445 F.3d 1254, 1260 (10th Cir. 2006).
5
    28 U.S.C. § 1332(c)(1); Newsome v. Gallacher, 722 F.3d 1257, 1267 (10th Cir. 2013).
6
  See Siloam Springs Hotel, LLC v. Century Sur. Co., 781 F.3d 1233, 1234 (10th Cir. 2015)
(“Like every other circuit to consider this question, this court concludes an LLC, as an
unincorporated association, takes the citizenship of all its members.”); see also Birdsong v.
Westglen Endoscopy Ctr., LLC, 176 F. Supp. 2d 1245, 1248 (D. Kan. 2001).

7
    Wanjiku v. Johnson County, Kansas, 173 F. Supp.3d 1217, 1223 (D. Kan. 2016).
8
    Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011).
9
    Wanjiku, 173 F. Supp.3d at 1223.

                                                    2
writing on or before January 16, 2020 why the Court should not dismiss this case because it

lacks subject matter jurisdiction over the action.

       IT IS THEREFORE ORDERED that on or before January 16, 2020, Plaintiff Levant

Business Solutions Corp. is required to show good cause in writing to U.S. District Judge Sam

A. Crow why the court should not dismiss this action for lack of subject matter jurisdiction.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas on this 2nd day of January, 2020.




                                                         Teresa J. James
                                                         U. S. Magistrate Judge




                                                     3
